                                         Case 2:18-bk-20151-ER        Doc 399 Filed 10/03/18 Entered 10/03/18 18:34:22         Desc
                                                                       Main Document    Page 1 of 18


                                          1   SAMUEL R. MAIZEL (Bar No. 189301)
                                              samuel.maizel@dentons.com
                                          2   JOHN A. MOE, II (Bar No. 066893)
                                              john.moe@dentons.com
                                          3   TANIA M. MOYRON (Bar No. 235736)
                                              tania.moyron@dentons.com
                                          4   DENTONS US LLP
                                              601 South Figueroa Street, Suite 2500
                                          5   Los Angeles, California 90017-5704
                                              Tel: (213) 623-9300 / Fax: (213) 623-9924
                                          6
                                              Proposed Attorneys for the Chapter 11 Debtors and
                                          7   Debtors In Possession

                                          8                              UNITED STATES BANKRUPTCY COURT
                                          9               CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                         10   In re                                           Lead Case No. 2:18-bk-20151-ER
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                              VERITY HEALTH SYSTEM OF                         Jointly Administered With:
                                         11                                                   Case No. 2:18-bk-20162-ER
                                              CALIFORNIA, INC., et al.,
                                                                                              Case No. 2:18-bk-20163-ER
         DENTONS US LLP




                                         12                                                   Case No. 2:18-bk-20164-ER
            (213) 623-9300




                                                      Debtors and Debtors In Possession.
                                                                                              Case No. 2:18-bk-20165-ER
                                         13                                                   Case No. 2:18-bk-20167-ER
                                               Affects All Debtors
                                                                                              Case No. 2:18-bk-20168-ER
                                         14                                                   Case No. 2:18-bk-20169-ER
                                               Affects Verity Health System of
                                                California, Inc.                              Case No. 2:18-bk-20171-ER
                                         15                                                   Case No. 2:18-bk-20172-ER
                                               Affects O’Connor Hospital
                                               Affects Saint Louise Regional Hospital        Case No. 2:18-bk-20173-ER
                                         16                                                   Case No. 2:18-bk-20175-ER
                                               Affects St. Francis Medical Center
                                               Affects St. Vincent Medical Center            Case No. 2:18-bk-20176-ER
                                         17                                                   Case No. 2:18-bk-20178-ER
                                               Affects Seton Medical Center
                                               Affects O’Connor Hospital Foundation          Case No. 2:18-bk-20179-ER
                                         18                                                   Case No. 2:18-bk-20180-ER
                                               Affects Saint Louise Regional Hospital
                                                Foundation                                    Case No. 2:18-bk-20181-ER
                                         19
                                               Affects St. Francis Medical Center of         Hon. Ernest M. Robles
                                         20     Lynwood Foundation
                                               Affects St. Vincent Foundation                Chapter 11 Cases
                                         21    Affects St. Vincent Dialysis Center, Inc.     DEBTORS’ NOTICE OF MOTION AND
                                               Affects Seton Medical Center Foundation       MOTION TO REJECT, PURSUANT TO 11
                                         22    Affects Verity Business Services              U.S.C. § 365(A), PROFESSIONAL SERVICES
                                               Affects Verity Medical Foundation             AGREEMENT WITH ALL CARE MEDICAL
                                         23    Affects Verity Holdings, LLC                  GROUP, INC. AND RELATED EXECUTORY
                                               Affects De Paul Ventures, LLC                 CONTRACTS AND UNEXPIRED LEASE NUNC
                                         24    Affects De Paul Ventures - San Jose           PRO TUNC; MEMORANDUM OF POINTS AND
                                                Dialysis, LLC                                 AUTHORITIES; DECLARATION OF STEPHEN
                                         25                                                   CAMPBELL, M.D.
                                                         Debtors and Debtors In Possession.   Hearing:
                                         26                                                   Date: October 24, 2018
                                                                                              Time: 10:00 a.m.
                                         27                                                   Place: Courtroom 1568
                                                                                                     U.S. Bankruptcy Court
                                         28                                                          Los Angeles, CA 90012



                                              109018393\V-6
                                         Case 2:18-bk-20151-ER           Doc 399 Filed 10/03/18 Entered 10/03/18 18:34:22                           Desc
                                                                          Main Document    Page 2 of 18


                                          1   TO THE HONORABLE ERNEST M. ROBLES, UNITED STATES BANKRUPTCY
                                          2   JUDGE, THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS, THE
                                          3   CALIFORNIA ATTORNEY GENERAL, THE OFFICE OF THE UNITED STATES
                                          4   TRUSTEE, ALL CARE MEDICAL GROUP, INC. AND ITS COUNSEL, THE SLAUSON
                                          5   LANDLORD, THE MANAGED CARE COUNTERPARTIES, AND OTHER PARTIES
                                          6   TO THE ALL CARE AGREEMENTS (ALL AS DEFINED HEREIN):
                                          7            PLEASE TAKE NOTICE that at the above-referenced date, time and location, Verity
                                          8   Health System of California, Inc., a California nonprofit benefit corporation and the Debtor
                                          9   herein (“VHS”), and the above-referenced affiliated debtors (collectively, the “Debtors”), the
                                         10   debtors and debtors in possession in the above-captioned chapter 11 bankruptcy cases
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   (collectively, the “Cases”), will move the Court for entry of an order, pursuant to 11 U.S.C. §
         DENTONS US LLP




                                         12   365(a), authorizing Debtor Verity Medical Foundation (“VMF”) 1 to reject those certain
            (213) 623-9300




                                         13   agreements listed on Exhibit A to the accompanying Memorandum of Points and Authorities
                                         14   (collectively, the “All Care Agreements”), 2 to the extent they are executory, unexpired and
                                         15   constitute legal obligations of one or more Debtors, including the following:
                                         16                      Professional Services Agreement between VMF f/k/a DCHS Medical Foundation
                                                                  and All Care Medical Group, Inc. (“All Care”), dated December 31, 2012 (the “All
                                         17                       Care PSA”), attached as Exhibit B to the accompanying Memorandum of Points
                                                                  and Authorities;
                                         18
                                                                 Lease Agreement, dated October 1, 2010, between Southeast Medical Center, LLC
                                         19                       and All Care for the property located at 2675 East Slauson Avenue, Huntington
                                                                  Park, California (the “Slauson Clinic Site”); as amended and assigned pursuant to
                                         20                       that certain Assignment and Amendment of Lease, dated December 31, 2012,
                                                                  among Southeast Medical Center, LLC, and Slauson Associates of Huntington
                                         21                       Park, LLC (together, the “Slauson Landlord”), All Care as tenant, and VMF (as
                                                                  DCHS Medical Foundation) as assignee; as further amended by that certain
                                         22                       Second Amendment to Lease, dated April 1, 2017, between the Slauson Landlord
                                                                  and VHS3 as tenant (the “Slauson Lease”), attached together as Exhibit C to the
                                         23                       accompanying Memorandum of Points and Authorities;

                                         24

                                         25   1
                                                To the extent VHS constitutes a party to or in interest with VMF under these agreements, the Debtors seek relief on
                                         26   its behalf as well.
                                              2
                                                To the extent the Debtors have not been able to identify other executory contracts or unexpired leases ancillary to
                                         27   the agreements listed on the exhibit, in an abundance of caution, the Debtors seek to reject those agreements as well.
                                              3
                                         28    The Debtors believe that this was a clerical error, as VMF (and not VHS) was the new name of DCHS Medical
                                              Foundation, as restructured; and VMF is understood by the parties to be the party in interest to the Slauson Lease.


                                                                                                      -1-
                                              109018393\V-6
                                         Case 2:18-bk-20151-ER           Doc 399 Filed 10/03/18 Entered 10/03/18 18:34:22                          Desc
                                                                          Main Document    Page 3 of 18

                                                                 Various managed care agreements entered into between All Care and, respectively,
                                          1                       California Physicians’ Service, d/b/a Blue Shield of California (“Blue Shield”),
                                                                  CIGNA HealthCare of California, Inc. (“CIGNA”), Easy Choice Health Plan
                                          2                       (“Easy Choice”), Health Net of California, Inc. (“Health Net,” and the agreements
                                                                  with Blue Shield, CIGNA, Easy Choice and Health Net, as assigned to VMF, the
                                          3                       “Assigned Managed Care Agreements,” each attached to the Memorandum of
                                                                  Points and Authorities at Exhibits D through G), Beech Street Corporation
                                          4                       (“Beech Street”), Blue Cross of California and Affiliates d/b/a Anthem Blue Cross
                                                                  (“Anthem”), Health Value Management, Inc. d/b/a ChoiceCare Network
                                          5                       (“ChoiceCare”), Integrated Health Plan (“IHP”), Interplan Corporation
                                                                  (“Interplan”), MultiPlan, Inc. (“MultiPlan”) and United Healthcare (“UHC,” and
                                          6                       the Assigned Managed Care Agreements together with the agreements with Beech
                                                                  Street, Anthem, ChoiceCare, IHP, Interplan, MultiPlan, the “Managed Care
                                          7                       Agreements”);4 and
                                          8                      The contracts that were to be assigned to VMF pursuant to that certain Asset
                                                                  Purchase Agreement, dated December 31, 2012, between All Care and DCHS
                                          9                       Medical Foundation (the “APA”),5 and are still active, as listed in Exhibit A to the
                                                                  accompanying Memorandum of Points and Authorities (collectively with the All
                                         10                       Care PSA and the Managed Care Agreements, the “All Care Contracts”).4
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11
                                              The Debtors have determined, in their business judgment, that the All Care Agreements are a
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              significant burden on the Debtors’ estates, and thus, that rejection of the agreements is in the best
                                         13
                                              interest of their estates. Pursuant to 11 U.S.C. § 365(g)(1), the Debtors also seek that the
                                         14
                                              rejection of (1) the Slauson Lease be retroactive to the date of this Notice of Motion, and (2) the
                                         15
                                              All Care Contracts be retroactive to the petition date, August 31, 2018.
                                         16
                                                         PLEASE TAKE FURTHER NOTICE that the Motion is based on this Notice of
                                         17
                                              Motion and Motion, the accompanying Memorandum of Points and Authorities, the Declaration
                                         18
                                              of Richard G. Adcock in Support of First-Day Motions, filed August 31, 2018 (the “First-Day
                                         19
                                              Declaration”) [Docket No. 8], the attached Declaration of Stephen Campbell, M.D. (the
                                         20
                                              “Campbell Declaration”), supporting statements, arguments and representations of counsel who
                                         21
                                              will appear at the hearing on the Motion, the record in this case, and any other evidence properly
                                         22
                                              brought before the Court in all other matters of which this Court may properly take judicial
                                         23
                                              notice.
                                         24

                                         25   However, again, to the extent VHS constitutes a party to or in interest with VMF under the Slauson Lease, the
                                              Debtors seek relief on its behalf as well.
                                         26   4
                                                In the abundance of caution and confidentiality, because no Debtor has been made a party to these agreements, no
                                         27   copy is attached. However, the agreements are described with sufficient specificity in Exhibit A to provide notice to
                                              the counterparties of the Debtors’ intentions.
                                         28   5
                                                  The APA is not executory.



                                                                                                     -2-
                                              109018393\V-6
                                         Case 2:18-bk-20151-ER       Doc 399 Filed 10/03/18 Entered 10/03/18 18:34:22            Desc
                                                                      Main Document    Page 4 of 18


                                          1            PLEASE TAKE FURTHER NOTICE that any party opposing or responding to the
                                          2   Motion must file a response (the “Response”) with the Bankruptcy Court and serve a copy of it
                                          3   upon the moving party and the United States Trustee not later than 14 days before the date
                                          4   designated for the hearing. A Response must be a complete written statement of all reasons in
                                          5   opposition to the Motion or in support, declarations and copies of all evidence on which the
                                          6   responding party intends to rely, and any responding memorandum of points and authorities.
                                          7            PLEASE TAKE FURTHER NOTICE that, pursuant to LBR 9013-1(h), the failure to
                                          8   file and serve a timely objection to the Motion may be deemed by the Court to be consent to the
                                          9   relief requested herein.
                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                              Dated: October 3, 2018                          DENTONS US LLP
                                         11                                                   SAMUEL R. MAIZEL
                                                                                              JOHN A. MOE, II
         DENTONS US LLP




                                         12                                                   TANIA M. MOYRON
            (213) 623-9300




                                         13
                                                                                              By      /s/Tania M. Moyron
                                         14                                                              Tania M. Moyron

                                         15
                                                                                              Proposed Attorneys for the Chapter 11 Debtors
                                         16                                                   and Debtors In Possession

                                         17

                                         18

                                         19
                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27
                                         28


                                                                                           -3-
                                              109018393\V-6
                                         Case 2:18-bk-20151-ER        Doc 399 Filed 10/03/18 Entered 10/03/18 18:34:22            Desc
                                                                       Main Document    Page 5 of 18


                                          1                        MEMORANDUM OF POINTS AND AUTHORITIES
                                          2                                                    I.
                                          3                                           INTRODUCTION
                                          4             The Debtors, by and through their undersigned counsel, hereby file this Memorandum of
                                          5   Points and Authorities in support of their motion (the “Motion”) to reject the All Care
                                          6   Agreements pursuant to 11 U.S.C. § 365(a). The Motion should be granted because the All Care
                                          7   Agreements are unduly burdensome to the Debtors’ bankruptcy estates (the “Estates”). Absent
                                          8   rejection, the All Care PSA alone, which is not scheduled to expire for another fourteen years,
                                          9   potentially requires VMF to pay approximately $1.45 million per year (or approximately $20.3
                                         10   million over the remaining term). The Slauson Lease, which has more than four years left on its
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   term, costs VMF an additional almost $46,000 per month (almost $550,000 per year or more than
         DENTONS US LLP




                                         12   $2.3 million over the remaining term) in base rent.        Over fiscal year 2018, the All Care
            (213) 623-9300




                                         13   Agreements have resulted in a net loss of $1.24 million, which over the course of the remaining
                                         14   All Care PSA term, would amount to a more than $17 million loss. These obligations are
                                         15   therefore a materially significant burden to the Estates.      As such, rejecting the All Care
                                         16   Agreements is in the best interest of the Estates and the Debtors are permitted to reject the All
                                         17   Care Agreements as a legitimate exercise of their business judgment pursuant to 11 U.S.C.
                                         18   § 365(a).
                                         19                                                   II.
                                         20                                            JURISDICTION
                                         21             The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This
                                         22   is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). The venue of the Cases is proper
                                         23   pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicate for this Motion is 11 U.S.C. §
                                         24   365(a).
                                         25

                                         26

                                         27
                                         28


                                                                                             -1-
                                              109018393\V-6
                                         Case 2:18-bk-20151-ER             Doc 399 Filed 10/03/18 Entered 10/03/18 18:34:22                            Desc
                                                                            Main Document    Page 6 of 18


                                          1                                                              III.
                                          2                                               STATEMENT OF FACTS
                                          3   A.         General Background
                                          4              1.       On August 31, 2018 (“Petition Date”), each of the Debtors filed a voluntary
                                          5   petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy
                                          6   Code”). 6 The Cases are currently being jointly administered before the Bankruptcy Court
                                          7   [Docket No. 17]. Since the commencement of their Cases, the Debtors have been operating their
                                          8   businesses as debtors in possession pursuant to §§1107 and 1108.
                                          9              2.       Debtor VHS, a California nonprofit public benefit corporation, is the sole
                                         10   corporate member of the following five Debtor California nonprofit public benefit corporations
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   that operate six acute care hospitals: O’Connor Hospital, Saint Louise Regional Hospital, St.
         DENTONS US LLP




                                         12   Francis Medical Center, St. Vincent Medical Center, Seton Medical Center, and Seton Medical
            (213) 623-9300




                                         13   Center Coastside (collectively, the “Hospitals”) and other facilities in the state of California.
                                         14   Seton Medical Center and Seton Medical Center Coastside operate under one consolidated acute
                                         15   care license.
                                         16              3.       VHS, the Hospitals, and their affiliated entities (collectively, “Verity Health
                                         17   System”) operate as a nonprofit health care system, with approximately 1,680 inpatient beds, six
                                         18   active emergency rooms, a trauma center, eleven medical office buildings, and a host of medical
                                         19   specialties, including tertiary and quaternary care. First-Day Decl., at 4, ¶ 12. On the Petition
                                         20   Date, the Debtors had approximately 850 inpatients. Id. at 6, ¶ 17. The scope of the services
                                         21   provided by the Verity Health System is exemplified by the fact that in 2017, the Hospitals
                                         22   provided medical services to over 50,000 inpatients and approximately 480,000 outpatients. Id.,
                                         23   at 4, ¶ 12.
                                         24              4.       Each of the Debtors is exempt from federal income taxation as an organization
                                         25   described in Section 501(c)(3) of the Internal Revenue Code of 1986, except for Verity Holdings,
                                         26   LLC, DePaul Ventures, LLC, and DePaul Ventures - San Jose Dialysis, LLC.
                                         27
                                         28   6
                                                  All references to “§” or “section” herein are to the Bankruptcy Code, 11 U.S.C. §§ 101, et seq., as amended.



                                                                                                        -2-
                                              109018393\V-6
                                         Case 2:18-bk-20151-ER         Doc 399 Filed 10/03/18 Entered 10/03/18 18:34:22                         Desc
                                                                        Main Document    Page 7 of 18


                                          1            5.      On September 14, 2018, the Office of the United States Trustee appointed an
                                          2   Official Committee of Unsecured Creditors in these Cases.
                                          3   B.       The All Care Agreements
                                          4            6.      Debtor VMF, incorporated in 2011, is a medical foundation, exempt from (a)
                                          5   licensure under California Health & Safety Code § 1206(l), and (b) federal income taxation as an
                                          6   organization described in section 501(c)(3) of the Internal Revenue Code of 1986.                         VMF
                                          7   contracts with physicians and other healthcare professionals to provide high quality,
                                          8   compassionate, patient-centered care to individuals and families throughout California. With
                                          9   more than 100 primary care and specialty physicians, VMF offers medical, surgical and related
                                         10   healthcare services for people of all ages at community-based, multi-specialty clinics
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   conveniently located in areas served by the Hospitals.
         DENTONS US LLP




                                         12            7.      VMF holds long-term professional services agreements with six medical groups, 7
            (213) 623-9300




                                         13   including All Care, a California professional corporation that employs and contracts with
                                         14   physicians (such as nurse practitioners and physician’s assistants) who are directly engaged in the
                                         15   provision of professional medical services. On December 31, 2012, pursuant to the APA, VMF
                                         16   (as DCHS Medical Foundation) and All Care entered into the All Care PSA, under which All
                                         17   Care agreed to provide professional medical services to the VMF medical clinic (the “Clinic”),
                                         18   with principal place of business at 400 Race Street, San Jose, California 95126, at the patient-
                                         19   rendering Slauson Clinic Site. All Care leases the Slauson Clinic Site pursuant to the Slauson
                                         20   Lease.     Pursuant to the APA, All Care also assigned to VMF its obligations under other
                                         21   agreements (e.g., for maintenance and managed care). These contracts and lease are unexpired
                                         22   and executory.
                                         23                       i.   The All Care PSA
                                         24            8.      On December 31, 2012, DCHS Medical Foundation, now known as VMF, and All
                                         25   Care entered into the All Care PSA. Under the All Care PSA, the parties “intend[ed] . . . to create
                                         26

                                         27   7
                                               VMF also has professional services agreements, and related contracts and leases, with (a) Verity Medical Group;
                                              (b) Sports, Orthopedic and Rehabilitation Associates; (c) CFL Children’s Medical Associates, Inc.; (d) Hunt Spine
                                         28   Institute, Inc.; and (e) San Jose Medical Clinic, Inc., D/B/A San Jose Medical Group.



                                                                                                   -3-
                                              109018393\V-6
                                         Case 2:18-bk-20151-ER              Doc 399 Filed 10/03/18 Entered 10/03/18 18:34:22                             Desc
                                                                             Main Document    Page 8 of 18


                                          1   a sustainable clinical enterprise that is integrated and that supports, benefits and furthers the
                                          2   charitable purposes of [VMF] and the purposes of [All Care] and that facilitates the recruitment
                                          3   and retention of qualified and skilled physicians and other health care professionals to achieve the
                                          4   missions of each organization.” All Care PSA, p. 1. Among other things, the agreement aimed to
                                          5   “establish an exclusive relationship between [the parties] pursuant to which [All Care] shall
                                          6   provide to or on behalf of [VMF] physician services and other services described [therein]”;
                                          7   “support access to medical care through [the C]linic[]”; and “advance medical sciences and the
                                          8   training and education of physicians, and work toward achieving the community service
                                          9   objectives of [VMF] through the active support of medical research and health education.” Id.
                                         10              9.       Under the All Care PSA, All Care provides VMF with professional, educational
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   and research services. Id. at § 1.1. VMF has “overall responsibility for the operation of the
         DENTONS US LLP




                                         12   Clinics, including, but not limited to, providing or arranging for the provision of, at its sole cost
            (213) 623-9300




                                         13   and expense, facilities, equipment, furniture, [non-physician] personnel, administrative and
                                         14   management services and supplies as necessary and appropriate for the operation of the Clinics
                                         15   and the provision of services . . . .” Id. at § 3.1 (Overview); see also §§ 3.3 (Non-Physician
                                         16   Personnel), 3.4 (Financial Responsibility; Budget), 3.5 (Ancillary Services), 3.7 (Marketing and
                                         17   Public Relations Services), 3.8 (Management and Clinical Information System), 3.9 (Security,
                                         18   Maintenance, Medical Waste Disposal and Laundry Services), 3.10 (Research and Education
                                         19   Activities), 3.11 (Charitable Activities) and 3.12 (Administrative Responsibilities). VMF is also
                                         20   responsible for compensation and maintaining a certain level of insurance coverage. Id. at §§ 7.1,
                                         21   8.1, 8.2. Both parties have indemnification obligations. Id. at § 8.6.
                                         22              10.      Additionally, although not a party to the All Care PSA, VHS8 f/k/a DCHS is meant
                                         23   to “have overall responsibility for negotiating managed care contracts and health care agreements
                                         24   for and on behalf of” VMF; and All Care, VMF and VHS are meant to “work cooperatively and
                                         25   in good faith to negotiate and finalize agreements that are beneficial for the shared organizations
                                         26   and the overall [VHS] strategy with a focus on maximizing the revenue available through such
                                         27
                                         28   8
                                                  To the extent VHS constitutes a party to or in interest with VMF, the Debtors seek relief on its behalf as well.



                                                                                                         -4-
                                              109018393\V-6
                                         Case 2:18-bk-20151-ER       Doc 399 Filed 10/03/18 Entered 10/03/18 18:34:22              Desc
                                                                      Main Document    Page 9 of 18


                                          1   agreements.”    Id. at § 3.6.   VMF is also supposed to perform its marketing services “in
                                          2   partnership with” VHS. Id. at § 3.7.
                                          3            11.    The PSA has an initial term of twenty years, with an automatic renewal
                                          4   mechanism. Id. at § 10.1. It provides for early termination by either party for material breach,
                                          5   insolvency or failure to agree on revised agreement. Id. at § 10.2. VMF can also terminate for
                                          6   patient safety or crime. Id. The All Care PSA is governed by the laws of California. Id. at §
                                          7   14.16.
                                          8            12.    In exchange for providing professional services under the All Care PSA, VMF is
                                          9   contractually obliged to pay All Care base compensation measured in work relative value units, as
                                         10   published by the Centers for Medicare and Medicaid Services. Thus far in 2018, this obligation
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   has amounted to approximately $96,000 per month, with an additional $25,000 per month paid in
         DENTONS US LLP




                                         12   benefits, for a total annual spend of $1.45 million. Meanwhile, taking into account reduced
            (213) 623-9300




                                         13   revenues, VMF has lost net $1.242 million under this arrangement over the 2018 fiscal year.
                                         14                    ii.   The Slauson Lease
                                         15            13.    On October 1, 2015, All Care entered into the Slauson Lease with the Slauson
                                         16   Landlord to lease the Clinic Site. On December 31, 2012, with the Slauson Landlord’s consent,
                                         17   All Care assigned the Slauson Lease to DCHS Medical Foundation. On April 1, 2017, the parties
                                         18   entered into a second amendment. By this time, DCHS Medical Foundation had changed its
                                         19   name to VMF; but the second amendment indicates the contracting party as VHS. The Debtors
                                         20   believe this is a clerical error as VMF not only is the successor name of DCHS Medical
                                         21   Foundation, but also performs all obligations under the Slauson Lease and is understood by the
                                         22   Slauson Landlord and All Care as the relevant contracting party.
                                         23            14.    The Slauson Lease covers those certain premises of the Clinic Site, which includes
                                         24   a medical building, landscaping areas, garage, adjacent parking lots and other appurtenances,
                                         25   which total approximately 33,000 square feet. The monthly base rent is approximately $46,000.
                                         26            15.    The term of the Slauson Lease expires on December 31, 2022, which means
                                         27   remaining rent under the lease amounts to more than $2.3 million.
                                         28


                                                                                             -5-
                                              109018393\V-6
                                         Case 2:18-bk-20151-ER        Doc 399 Filed 10/03/18 Entered 10/03/18 18:34:22                     Desc
                                                                       Main Document    Page 10 of 18


                                          1                    iii.   The Managed Care Agreements
                                          2            16.    All Care had entered into the Managed Care Agreements with various managed
                                          3   care organizations, including Blue Shield, CIGNA (both as CIGNA and as Connecticut General
                                          4   Life Insurance), Easy Choice, Health Net, Beech Street, Anthem, ChoiceCare, IHP, Interplan, and
                                          5   MultiPlan, whose Managed Care Agreements are still active. The Managed Care Agreements are
                                          6   revenue-producing contracts that create the revenue streams feeding All Care’s operation under
                                          7   the All Care PSA.
                                          8            17.    As mentioned above, the All Care PSA charges VHS with “overall responsibility
                                          9   for negotiating managed care contracts and health care agreements for and on behalf of” VMF;
                                         10   and envisions that All Care, VMF and VHS “work cooperatively and in good faith to negotiate
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   and finalize agreements that are beneficial for the shared organizations and the overall [VHS]
         DENTONS US LLP




                                         12   strategy with a focus on maximizing the revenue available through such agreements.” All Care
            (213) 623-9300




                                         13   PSA at § 3.6. The All Care PSA also provides that “[r]egardless of whose name the contracts are
                                         14   in, revenues from all such contracts shall be the sole property of VMF.” Id.9
                                         15            18.    Some of the Managed Care Agreements remain in All Care’s name, while only
                                         16   some others have been formally assigned by All Care to VMF.                   VMF currently performs
                                         17   obligations under all of them.
                                         18                     iv.   The Vendor Agreements
                                         19            19.    Under the APA, All Care agreed to assign several vendor contracts to VMF to
                                         20   support the maintenance of the Clinic Site.          A schedule of these contract counterparties is
                                         21   included in Exhibit A hereto.
                                         22                                                      IV.
                                         23                                                DISCUSSION
                                         24   A.       The Debtors Have the Right to Reject the All Care Agreements Pursuant to § 365(a)

                                         25            Section 365(a) authorizes a debtor in possession, “subject to the Court’s approval, . . . [to]

                                         26   assume or reject any executory contract or unexpired lease of the debtor.” 11 U.S.C. § 365(a)

                                         27
                                              9
                                               The All Care PSA also provides for third-party payor arrangements. See All Care PSA at § 7.4. However, the
                                         28   parties are not enrolled in these but rather rely on the Managed Care Agreements to fund the All Care PSA.



                                                                                                -6-
                                              109018393\V-6
                                         Case 2:18-bk-20151-ER           Doc 399 Filed 10/03/18 Entered 10/03/18 18:34:22                              Desc
                                                                          Main Document    Page 11 of 18


                                          1   (made applicable by § 1107(a)). A debtor in possession may assume or reject executory contracts
                                          2   for the benefit of its estate and its creditors. Agarwal v. Pomona Valley Med. Grp., Inc. (In re
                                          3   Pomona Valley Med. Grp., Inc.), 476 F.2d 665, 671 (9th Cir. 2007); In re Chi-Feng Huang, 23
                                          4   B.R. 798, 801 (B.A.P. 9th Cir. 1982) (“The primary issue is whether rejection would benefit the
                                          5   general unsecured creditors.”). “The purpose of the power to reject is to augment the estate of the
                                          6   debtor.” Chi-Feng Huang, 23 B.R. at 800 (quoting Krasnowiecki, The Impact of the New
                                          7   Bankruptcy Reform Act on Real Estate Development and Financing, 53 Am. Bankr. L.J. 363, 382
                                          8   (1979)).
                                          9            Section 365 does not provide a definition of what constitutes an executory contract.
                                         10   However, the Ninth Circuit has adopted the standard Countryman definition of an executory
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   contract, which is a contract “under which the obligations of both the bankrupt and the other party
         DENTONS US LLP




                                         12   to the contract are so far unperformed that the failure of either to complete performance would
            (213) 623-9300




                                         13   constitute a material breach excusing the performance of the other.” See, e.g., In re Robert L.
                                         14   Helms Constr. & Dev. Co., Inc., 139 F.3d 702, 705 (9th Cir. 1998)
                                         15            Here, both VMF and All Care have material unperformed obligations under the All Care
                                         16   PSA, which remains in effect until 2027, unless terminated early. Thus, in that time, All Care has
                                         17   continuing obligations to provide physician, research and education services, and VMF has
                                         18   several continuing obligations ranging from paying the compensation for those services to
                                         19   administratively supporting the operation of the Clinic Site. Similarly, both VMF (or All Care) 10
                                         20   and the counterparties to the Managed Care Agreements and the vendor agreements have
                                         21   continuing material obligations for the remainder of their terms. Based on the foregoing, there is
                                         22   no dispute that the All Care Contracts are executory. See Pomona Valley Med. Gp., 476 F.3d at
                                         23   669 (agreement by which a primary care physician and certified cardiologist provided primary or
                                         24   basic medical services to patients in debtor’s network was validly rejected as an executory
                                         25   contract); In re Hardeman Cnty. Hosp. Dist., 540 B.R. 229, 244 (Bankr. N.D. Tex. 2015)
                                         26
                                              10
                                                Given that VMF is not a formal party to all the All Care Contracts, the Debtors reserve all rights to argue that the
                                         27   obligations thereunder are not their legal obligation. In an abundance of caution and to provide immediate notice of
                                              their intentions, the Debtors seek to reject all the All Care Contracts to the extent they may be considered to belong to
                                         28   the Debtors.



                                                                                                       -7-
                                              109018393\V-6
                                         Case 2:18-bk-20151-ER        Doc 399 Filed 10/03/18 Entered 10/03/18 18:34:22               Desc
                                                                       Main Document    Page 12 of 18


                                          1   (unexpired contract whereby county provided emergency medical services to debtor was an
                                          2   executory contract).
                                          3   B.       Rejection of the All Care Agreements Is Within the Debtors’ Sound Business
                                                       Judgment
                                          4
                                                       In reviewing a debtor in possession’s decision to assume or reject an executory contract, a
                                          5
                                              bankruptcy court should apply the “business judgment test” to determine whether to approve the
                                          6
                                              assumption or rejection. See NLRB v. Bildisco & Bildisco, 465 U.S. 513, 523, 104 S.Ct. 1188, 79
                                          7
                                              L.Ed.2d 482 (1984) (recognizing that the business judgment rule is used in reviewing motions to
                                          8
                                              reject executory contracts); Pomona Valley Med. Grp., 476 F.2d at 670.
                                          9
                                                       The business judgment standard requires that the bankruptcy court “presume that the
                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500




                                              debtor-in-possession acted prudently, on an informed basis, in good faith, and in the honest belief
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11
                                              that the action taken was in the best interests of the bankruptcy estate.” Pomona Valley Med.
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              Grp., 476 F.2d at 670. As a result, the bankruptcy court should approve assumption “unless it
                                         13
                                              finds that the debtor-in-possession’s conclusion that rejection would be ‘advantageous is so
                                         14
                                              manifestly unreasonable that it could not be based on sound business judgment, but only on bad
                                         15
                                              faith, or whim or caprice.’” Id. (quoting Lubrizol Enters. v. Richmond Metal Finishers, 726 F.2d
                                         16
                                              1043, 1047 (4th Cir. 1985)).
                                         17
                                                       The Motion should be granted because the Debtors’ decision to reject the All Care
                                         18
                                              Agreements indisputably falls within their sound business judgment. Rejecting the All Care
                                         19
                                              Agreements will allow the Debtors to save at least $2 million over the next year in spend (not to
                                         20
                                              mention other loss on account of reduced revenue under the total arrangement) – a minimum of
                                         21
                                              $167,000 per month of these Cases – which savings will benefit VMF, the other Debtors, their
                                         22
                                              Estates and their creditors. At the same time, the Debtors will not miss any material benefit of the
                                         23
                                              agreements as, in large part, the physicians employed or contracted by All Care pursuant to the
                                         24
                                              All Care PSA (the “All Care Physicians”) historically have treated patients at the Clinic Site or at
                                         25
                                              other hospitals outside the Verity Health System, without referring patient care to (or revenue at)
                                         26
                                              the Hospitals. Accordingly, rejection is in the Estates’ best interest, and such a decision falls
                                         27
                                              squarely within the Debtors’ sound business judgment. See, e.g., In re Health Plan of the
                                         28


                                                                                              -8-
                                              109018393\V-6
                                         Case 2:18-bk-20151-ER         Doc 399 Filed 10/03/18 Entered 10/03/18 18:34:22                Desc
                                                                        Main Document    Page 13 of 18


                                          1   Redwoods, 286 B.R. 779, at 780 (Bankr. N.D. Cal. 2002) (granting rejection to “put an end to
                                          2   continuing losses which have resulted from the contract” and “allow the debtor to significantly
                                          3   reduce its overhead”).
                                          4            Although cited to throughout this Motion, a concentrated look at In re Pomona Valley
                                          5   Medical Group, Inc. is particularly instructive. In that case, the debtor sought to reject a medical
                                          6   provider agreement with a primary care physician and certified cardiologist who provided
                                          7   primary and basic medical care services to patients within the debtor’s network. 476 F.3d at 668.
                                          8   The debtor justified its decision to reject the provider agreement as an effort “to reduce costs by
                                          9   limiting the number of physicians in its network and severing relationships with physicians . . .
                                         10   who created financial burdens by ordering treatment and tests [the debtor] considered
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   unnecessary.” Id. at 670. The court granted the debtor’s motion, finding that “the rejection of the
         DENTONS US LLP




                                         12   Agreement was in the best interests of the bankruptcy estate and its creditors.” Id. at 671.
            (213) 623-9300




                                         13            Reducing VMF’s expenses by rejecting the All Care Agreements is within the sound
                                         14   business judgment of the Debtors because “the benefits of rejecting the [All Care Agreements] far
                                         15   outweigh any benefits to the [D]ebtor[s] from [their] continuation,” and “there is a reasonable
                                         16   likelihood that the general creditors of the estate will derive substantial or significant benefit from
                                         17   the proposed rejection.” See In re Turbowind, Inc., 42 B.R. 579, 585 (Bankr. S.D. Cal. 1984).
                                         18   “Since the debtor has the right under the Bankruptcy Code to reject the contract, the court’s
                                         19   discretion is limited once it has determined that the debtor is exercising sound business
                                         20   judgment.” Health Plan of the Redwoods, 286 B.R. at 780. Consequently, because the Debtors’
                                         21   rejection of the All Care Agreements is manifestly reasonable and within their sound business
                                         22   judgment, the Court should grant the Motion.
                                         23   C.       Rejection Should Be Nunc Pro Tunc

                                         24            Section 365 provides that “the rejection of an executory contract or unexpired lease of the

                                         25   debtor constitutes a breach of such contract or lease . . . immediately before the date of the filing

                                         26   of the petition . . . .” 11 U.S.C. § 365(g)(1); see also Bildisco, 465 U.S. at 530; Pomona Valley

                                         27   Med. Gp., 476 F.3d at 671 n.7; Aslan v. Sycamore Inv. Co. (In re Aslan), 909 F.2d 367, 371-72

                                         28


                                                                                              -9-
                                              109018393\V-6
                                         Case 2:18-bk-20151-ER        Doc 399 Filed 10/03/18 Entered 10/03/18 18:34:22                 Desc
                                                                       Main Document    Page 14 of 18


                                          1   (9th Cir. 1990). In other words, the relief requested herein is statutorily authorized as nunc pro
                                          2   tunc to the Petition Date for the All Care Contracts.
                                          3            As for the All Care Lease, the Bankruptcy Court “has the equitable power, in suitable
                                          4   cases, to order a rejection to operate retroactively.” Pac. Shores Dev., LLC v. At Home Corp. (In
                                          5   re At Home Corp.), 392 F.3d 106, 1065 (9th Cir. 2004) (quoting Thinking Machines Corp. v.
                                          6   Mellon Financial Services Corp. # 1 (In re Thinking Machines Corp.), 67 F.3d 1021, 1029 (1st
                                          7   Cir.1995)). The Ninth Circuit has recognized “that the retroactive date may be earlier than the
                                          8   date on which the landlord retakes possession of the premises,” including “as of the date on which
                                          9   the debtor filed its motion seeking to reject them.” Id. at 1065-66.
                                         10            Specifically, the Ninth Circuit has identified four non-exclusive factors to be considered
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   by a bankruptcy court in determining whether “exceptional circumstances” warrant retroactive
         DENTONS US LLP




                                         12   rejection: (1) the debtor’s immediate filing of a motion to reject; (2) a debtor’s prompt action in
            (213) 623-9300




                                         13   setting that motion for hearing; (3) whether the debtor received any benefits under the contract or
                                         14   lease; and (4) the non-debtor party to the contract or lease’s conduct and motivation in opposing a
                                         15   retroactive rejection of the contract or lease. Id. at 1072.
                                         16            Here, first, the Debtors have sought rejection as quickly as possible after the Petition Date,
                                         17   both because they are so burdensome and to provide the counterparties with as much notice as
                                         18   was practical of the Debtors’ intentions. The only reason that the Motion is being filed even this
                                         19   far into the Cases is that the Debtors have been attempting to negotiate a global settlement with
                                         20   All Care (including to provide for easy transition of equipment and non-physician staff), but have
                                         21   thus far been unsuccessful, and it is against the Estates’ best interests for the Debtors to hold onto
                                         22   the burden of the All Care Agreements any longer. But the Slauson Landlord has been on notice
                                         23   since before the Petition Date of the Debtors’ desire and intention to terminate the Slauson Lease.
                                         24            Second, although the LBR allow a motion to reject to be filed without immediately setting
                                         25   it for hearing and instead merely providing interested parties with the opportunity to request a
                                         26   hearing, the Debtors have promptly set this Motion for this Court’s first available hearing date
                                         27   (following proper notice under the LBR) precisely to resolve the matter as expeditiously as
                                         28   possible. Third, as has been stated, course of dealing has shown that the Debtors do not derive


                                                                                              - 10 -
                                              109018393\V-6
                                         Case 2:18-bk-20151-ER          Doc 399 Filed 10/03/18 Entered 10/03/18 18:34:22                          Desc
                                                                         Main Document    Page 15 of 18


                                          1   material benefits under the All Care Agreements, and certainly not enough to overcome their
                                          2   detriment to the Estates. It is worth noting that should the Debtors terminate any obligations they
                                          3   may have under the Slauson Lease, All Care and the patients they serve will continue to occupy
                                          4   the leased premises with or without VMF’s support. In fact, the Slauson Landlord is himself one
                                          5   of the All Care Physicians. Accordingly, the Debtors submit that authorizing rejection of the All
                                          6   Care Lease nunc pro tunc to the date of this Motion is appropriate.
                                          7                                                           V.
                                          8                                                  CONCLUSION
                                          9            WHEREFORE, for all the foregoing reasons and such additional reasons as may be
                                         10   advanced at or prior to the hearing on this Motion, the Debtors respectfully request that this Court
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   enter an order authorizing them to reject11 the All Care Agreements, nunc pro tunc, and granting
         DENTONS US LLP




                                         12   such other and further relief as is just and proper under the circumstances.
            (213) 623-9300




                                         13   Dated: October 3, 2018                                     DENTONS US LLP
                                                                                                         SAMUEL R. MAIZEL
                                         14                                                              JOHN A. MOE, II
                                                                                                         TANIA M. MOYRON
                                         15

                                         16
                                                                                                         By       /s/Tania M. Moyron
                                         17                                                                          Tania M. Moyron

                                         18                                                              Proposed Attorneys for the Chapter 11 Debtors
                                                                                                         and Debtors In Possession
                                         19
                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27   11
                                                Nothing in this Motion precludes or otherwise affects one or more Debtors from asserting any claim it may have
                                              against All Care or any other party to an All Care Agreement, either by affirmative action, by recoupment, setoff or
                                         28   as another defense.



                                                                                                    - 11 -
                                              109018393\V-6
                                              Case 2:18-bk-20151-ER             Doc 399 Filed 10/03/18 Entered 10/03/18 18:34:22                             Desc
                                                                                 Main Document    Page 16 of 18


                                               0                              564>2 C 2 E ; A@A7 DE 6B96@42 ? B36>>) ? +5+

                                               1              E+Om^ia^g?Zf i[^ee+]^\eZk^+maZm b_ \Zee^] Zl Z p bmg^ll+Ep hn e] Zg] \hn e] \hf i^m^gmer
                                               2   m^lmb_r ma^k^mh+h_ f r hp gi^klhgZed ghp e^]` ^+Zl _heehp l9
                                               3              0-       EZf ma^ ?ab^_ h_ Larlb\bZgKi^kZmbhgl _hk R^kbmr D^Zema Orlm^f -0 E[^\Zf ^ ma^
                                               4       @^[mhklv ?ab^_ h_ Larlb\bZgKi^kZmbhgl ^__^\mbo^ I Zk\a 4+1/ 07- =l ?ab^_ Larlb\bZgK__b\^k+E
                                               5       e^Z] ma^ ho^kZee \ebgb\ hi^kZmbhgl h_ R^kbmr I ^]b\Ze Bhn g]Zmbhg (wRI Bx)- Eikhob]^ f ^]b\Ze
                                               6       ho^klb` am+ ^qi^kmbl^ Zg] e^Z]^klabi mh ^gln k^ \ebgb\Ze jn Zebmr bl Zm ma^ ab` a^lm e^o^e+ p abe^
                                               7       himbf bsbg` ma^ ]^ebo^kr h_ Z__hk]Z[e^ jn Zebmr a^Zema\Zk^ l^kob\^l+p bma Zg n giZkZee^e^] iZmb^gm
                                               8       Zg] _Zf ber ^qi^kb^g\^-
                                              0/              1-       EaZo^ ho^k mp ^gmr r^Zkl h_ \ebgb\Ze ^qi^kb^g\^ p bma ho^k m^g r^Zkl bge^Z]^klabi
5/ 0 OKQ PD BEC Q ANK= OPNAAP +OQ EPA 14/ /
 HKO =JC AHAO+?=HEBKNJE= 8/ / 06,46/ 3




                                              00       khe^l ikbhk ma^k^mh+bg\en ]bg` Zl Z _Zf ber iarlb\bZg bg S Zlabg` mhg Zg] I bgg^lhmZ Zg] Zl ma^
           @AJPKJO Q O HHL




                                              01       ?ab^_ M n Zebmr K__b\^k _hk ma^ I Zrh ?ebgb\ y Ohn map ^lm I bgg^lhmZ N^` bhg+p ab\a bg\en ]^] lbq
              (102) 512,82/ /




                                              02       ahlibmZel Zg] 16 \ebgb\l-
                                              03              2-       Ek^\^bo^] f r f ^]b\Ze ]^` k^^ Zm Q gbo^klbmr h_ >kbmbla ?hen f [bZ bg RZg\hn o^k+
                                              04       >kbmbla ?hen f [bZ+Zg] \hf ie^m^] f r k^lb]^g\r bg_Zf ber f ^]b\bg^ Zm Q gbo^klbmr h_ =e[^kmZ bg
                                              05       A]f hgmhg+=e[^kmZ-
                                              06              3-       Aq\^im Zl hma^kp bl^ bg]b\Zm^] a^k^bg+mabl @^\eZkZmbhgbl [Zl^] n ihgf r i^klhgZe
                                              07       d ghp e^]` ^+f r k^ob^p h_ k^e^oZgm ]h\n f ^gml+bg_hkf Zmbhgikhob]^] mh f ^ [r ^f iehr^^l h_ ma^
                                              08       @^[mhkl hk ma^ @^[mhklv e^` ZeZg] _bgZg\bZeZ]oblhkl+hk f r hibgbhg[Zl^] n ihgf r ^qi^kb^g\^+
                                              1/       d ghp e^]` ^+Zg] bg_hkf Zmbhg\hg\^kgbg` ma^ @^[mhklv hi^kZmbhgl Zg] ma^ a^Zema\Zk^ bg]n lmkr- E_
                                              10       \Zee^] n ihgmh m^lmb_r+Ep hn e] m^lmb_r \hf i^m^gmer mh ma^ _Z\ml l^m _hkma bgmabl @^\eZkZmbhg-
                                              11              4-       Pabl @^\eZkZmbhg bl bg ln iihkm h_ ma^ @^[mhklv =RWLFH RI < RWLRQ DQG < RWLRQ WR
                                              12       ?HMHFW >X UVX DQW WR - - B ,@,3, ^ .0/(D)* >URIHVVLRQDO @HUYLFHV 1 J UHHP HQW DQG 4HYHORSP HQW
                                              13       1 J UHHP HQW Z LWK 1 OO 3DUH < HGLFDO 7 URX S* 9QF, DQG ?HODWHG 5[HFX WRU\ 3RQWUDFWV DQG B QH[SLUHG
                                              14       ; HDVH =X QF >UR AX QF (wI hmbhgx)1 Zg] _hkZeehma^kin kihl^l i^kf bmm^] [r eZp -
                                              15   0
                                                    =l ]^_bg^] bgma^ I hmbhg(]^_bg^] [^ehp )+ma^ w R^kbmr D^Zema Orlm^f x bg\en ]^l R^kbmr D^Zema Orlm^f h_ ?Zeb_hkgbZ+
                                              16   Eg\- (wRDOx)+_bo^ ?Zeb_hkgbZ ghgikh_bm in [eb\ [^g^_bm \hkihkZmbhgl maZm hi^kZm^ lbq Z\n m^ \Zk^ ahlibmZel+Zg] ma^bk
                                                   Z__bebZm^] ^gmbmb^l-
                                              17   1
                                                       ?ZibmZebs^] m^kf l ghm hma^kp bl^ ]^_bg^] a^k^bgaZo^ ma^ f ^Zgbg` l Zl\kb[^] mh ma^f bgma^ I hmbhg-



                                                                                                              , 0,
                                                   0/ 8/ 07282WR,5
                                              Case 2:18-bk-20151-ER         Doc 399 Filed 10/03/18 Entered 10/03/18 18:34:22             Desc
                                                                             Main Document    Page 17 of 18


                                               0             5-      RI B Zg] =ee?Zk^ I ^]b\ZeC khn i+Eg\- (w=ee?Zk^x) ^gm^k^] bgmh ma^ Lkh_^llbhgZe
                                               1    O^kob\^l =` k^^f ^gm hghk Z[hn m @^\^f [^k 20+1/ 01 (w=ee?Zk^ LO=x)- =mkn ^ Zg] \hkk^\m \hir
                                               2    h_ ma^ =ee?Zk^ LO=bl ZmmZ\a^] Zl Aqab[bm > mh ma^ I ^f hkZg]n f h_ Lhbgml Zg] =n mahkbmb^l-
                                               3             6-      Eg^q\aZg` ^ _hk ikhob]bg` ikh_^llbhgZe l^kob\^l n g]^k ma^ =ee ?Zk^ LO=+RI B bl
                                               4    \hgmkZ\mn Zeer h[eb` Zm^] mh iZr =ee ?Zk^ [Zl^ \hf i^glZmbhg f ^Zln k^] bg p hkd k^eZmbo^ oZen ^
                                               5    n gbml+ Zl in [ebla^] [r ma^ ?^gm^kl _hk I ^]b\Zk^ Zg] I ^]b\Zb] O^kob\^l-         >Zl^] hg ma^
                                               6    \hf i^glZmbhg Zg] [^g^_bml iZb] man l _Zk bg 1/ 07+ Z[l^gm ^Zker m^kf bgZmbhg+ mabl h[eb` Zmbhg
                                               7    Zf hn gml mh Ziikhqbf Zm^er &1/ -2 f beebhgho^kma^ k^f Zbgbg` m^kf -
                                               8             7-      Q g]^kma^ =ee?Zk^ LO=+RI B Zg] ^o^gRDO Zk^ h[eb` ^] mh ikhob]^ hma^kln iihkm
                                              0/    bg_n kma^kZg\^ h_ ma^ Z` k^^f ^gml+bg\en ]bg` liZ\^+^jn bif ^gm+ln iieb^l+ghg,iarlb\bZgi^klhgg^e+
5/ 0 OKQ PD BEC Q ANK= OPNAAP +OQ EPA 14/ /
 HKO =JC AHAO+?=HEBKNJE= 8/ / 06,46/ 3




                                              00    Zg] oZkbhn l Z]f bgblmkZmbo^ Zg] f ZgZ` ^f ^gm l^kob\^l Zl ZiikhikbZm^ _hk =ee ?Zk^vl ikhoblbhgh_
           @AJPKJO Q O HHL




                                              01    l^kob\^l- Lkhoblbhgh_ ma^l^ l^kob\^l _n kma^k ]bo^km g^\^llZkr k^lhn k\^l Zp Zr _khf ma^ \hf iZgr-
              (102) 512,82/ /




                                              02    Eg\en ]^] bgmabl bl ma^ OeZn lhg H^Zl^+p ab\a+Z[l^gm ^Zker m^kf bgZmbhg+p hn e] \hlm RI B f hk^
                                              03    maZg&1-2 f beebhgho^kma^ k^f Zbgbg` m^kf -
                                              04             8-      Pa^ k^f Zbgbg` =ee?Zk^ =` k^^f ^gml Zk^ Zeebg\b]^gmZemh ma^ =ee?Zk^ LO=y _khf
                                              05    ma^ OeZn lhgH^Zl^ _hk ma^ ?ebgb\ Obm^ hn m h_ p ab\a ma^ =ee?Zk^ Larlb\bZgl mk^Zm iZmb^gml+mh ma^
                                              06    I ZgZ` ^] ?Zk^ =` k^^f ^gml maZm ikhob]^ ma^ k^o^gn ^ lmk^Zf _hk ma^ ?ebgb\ Obm^+ mh ma^ hma^k
                                              07    f bl\^eeZg^hn l o^g]hk \hgmkZ\ml maZm ln iihkm ma^ hi^kZmbhg h_ ma^ ?ebgb\ Obm^- Jhg^ h_ ma^l^
                                              08    Z` k^^f ^gml ikhob]^ Z f Zm^kbZe[^g^_bm mh ma^ AlmZm^l y ^bma^khgZ lmZg]Zehg^ [Zlbl hk\hee^\mbo^er
                                              1/    p bma ^Z\a hma^k- Eg_Z\m+\hglb]^kbg` bml k^]n \^] k^o^gn ^l+RI B aZl ln __^k^] Z &0-131 f beebhg
                                              10    ehll ho^kma^ 1/ 07 _bl\Zer^ZkhgZ\\hn gm h_ bml ZkkZg` ^f ^gml p bma =ee?Zk^-
                                              11             0/ -    >Zl^] hgma^ _hk^` hbg` +RI B aZl ]^m^kf bg^]+bgbml [n lbg^ll cn ]` f ^gm+maZm ma^
                                              12    =ee ?Zk^ =` k^^f ^gml Zk^ [n k]^glhf ^+Zg] maZm k^c^\mbhgh_ ma^ =ee ?Zk^ =` k^^f ^gml bl bgma^
                                              13    [^lm bgm^k^lm h_ ma^bk^lmZm^l-
                                              14

                                              15

                                              16
                                              17


                                                                                                   , 1,
                                                   0/ 8/ 07282WR,5
Case 2:18-bk-20151-ER   Doc 399 Filed 10/03/18 Entered 10/03/18 18:34:22   Desc
                         Main Document    Page 18 of 18




                        3rd
